Citation Nr: 0832187	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to former prisoner-of-war (POW) status for 
Department of Veterans Affairs (VA) purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The appellant had certified military status as follows: 
Beleaguered: December 15, 1941 to January 28, 1942; No 
casualty status: January 29, 1942 to February 28, 1945; 
Missing: March 1, 1945 to July 15, 1945; No casualty status: 
July 16, 1945 to July 30, 1945; Regular PA (Philippine Army) 
service: July 31, 1945 to May 28, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determinations of the Manila, 
the Republic of the Philippines, VA Regional Office (RO).  In 
May 2006, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.  In December 
2006, the RO determined that the appellant was not entitled 
to former POW status for VA purposes, and that the appellant 
was not entitled to accrued benefits.


FINDINGS OF FACT

1.  There is no reasonable basis to question the finding of 
the service department that the appellant was not a POW.

2.  The veteran died in January 1983.  The certificate of 
death states that the cause of death was cerebral hemorrhage.  

3.  During the veteran's lifetime, service connection was in 
effect for scar, shrapnel wound, right knee.

4.  The veteran's cause of death is not related to his 
service. 

5.  There was no claim for benefits pending at the time of 
the veteran's death; no periodic monetary benefits were due 
and payable at the time of the veteran's death.
CONCLUSIONS OF LAW

1.  The veteran may not be recognized as a former POW for VA 
purposes.  38 C.F.R. §§ 3.1(y), 3.8, 3.41, 3.203 (2007).  

2.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2007).  

3.  There are no accrued benefits payable.  38 U.S.C.A. §§ 
5102, 5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection for the cause 
of the veteran's death, based primarily on the argument that 
the veteran is entitled to former POW status.  She also 
asserts that she is entitled to accrued benefits.  

In a May 2006 rating decision, the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  In a December 2006 administrative decision, the RO 
determined that the veteran was not entitled to former POW 
status, on the basis that the evidence did not establish that 
the appellant was a former POW.  The claim for service 
connection for the cause of the veteran's death includes the 
issue of whether the presumptive provisions afforded to POWs 
are for application, and the issues of service connection and 
POW status are therefore inextricably intertwined.  Also in 
December 2006, the RO determined that the appellant was not 
entitled to accrued benefits.  See December 2006 Statement of 
the Case.

A review of the appellant's written submissions shows that 
she asserts that the veteran was a POW.  In a letter from the 
appellant, received in February 2006, she asserted that he 
had "endured the infamous death march."  She has not 
provided any other details, to include the camp or the place 
where he was held captive, or the names of any men who were 
captured or interned with him.  

The issue is whether the record has established that the 
appellant had status as a former POW as defined by statutes 
and regulations.  See 38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  

Under 38 C.F.R. § 3.41(a), active service of a regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States will 
include POW status immediately following (1) a period of 
active duty, or (2) a period of recognized guerrilla service 
or unrecognized guerrilla service under a recognized 
commissioned officer.

In those cases where following release from active duty as 
set forth in 38 C.F.R. § 3.41(a) it is factually found by VA 
that a veteran was injured or killed by the Japanese because 
of anti-Japanese activities or his or her former service in 
the Armed Forces of the United States, such injury or death 
may be held to have been incurred in active service for VA 
purposes.  38 C.F.R. § 3.41(b).  

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service-department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty.  However, the General Counsel also 
held that VA is not bound by a service-department 
certification as to the ending date of such veteran's period 
of active duty.  

Specifically, the General Counsel stated that VA may include 
a period spent in a POW status in determining a veteran's 
period of active service, if such veteran was detained or 
interned by the enemy "immediately following a period of 
active duty."  The General Counsel indicated that the phrase 
"immediately following a period of active duty" as used in 
38 C.F.R. § 3.9(b) may be construed as referring to an event 
following closely after a period of active duty, directly 
related to that duty, and occurred before the veteran 
performed activities not related to active military duty.  
The General Counsel also noted that, for members of the 
irregular guerrilla forces, the service-department 
certification of such a veteran's service is controlling.  
The General Counsel also held that, in determining a period 
of active service, VA is not bound by a service-department 
finding of pay entitlement under the Missing Persons Act.  
VAOGCPREC 14-94 (June 8, 1994).

To the extent that the RO's decisions may have relied upon 38 
C.F.R. § 3.9, and the interpretation of that regulation by 
VA's General Counsel in VAOPGCPREC 14-94, that regulation has 
been redesignated as 38 C.F.R. § 3.41.  See 66 Fed. Reg. 
66,763-66,767 (December 27, 2001).  

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.40, 3.41.  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Regulations also 
provide that VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1(y), however, VA is 
not required to follow the service department's findings that 
the veteran was not a POW. VAOPGCPREC 14-94.  VA may utilize 
other evidence to establish the conclusion of a Philippine 
military veteran's period of service under 38 C.F.R. § 
3.41(b).

The evidence includes a ARCEN Form 632, received in June 
1958, which states that the appellant had certified military 
status as follows: Beleaguered: December 15, 1941 to January 
28, 1942; No casualty status: January 29, 1942 to February 
28, 1945; Missing: March 1, 1945 to July 15, 1945; No 
casualty status: July 16, 1945 to July 30, 1945; Regular PA 
(Philippine Army) service: July 31, 1945 to May 28, 1946.  
This form further indicates that the veteran had no 
recognized guerilla service, and that he was not entitled to 
receive pay between January 29, 1942 and February 28, 1945, 
and between July 16, 1945 and July 30, 1945, with the reason 
listed as, "Civilian pursuits, not engaged in military 
activities, fishing."  

The Board further notes that in an attempt to verify the 
claimed POW status, in March 2006, the RO requested the 
National Personnel Records Center (NPRC) to provide any 
available records.  However, in April 2006, the NPRC returned 
the RO's request with the ARCEN Form 632 that was previously 
of record.  

Importantly for this case, in an "Affidavit for Philippine 
Army Personnel," (APAP) dated in December 1945, shows that 
the veteran did not indicate that he had ever been a POW.  

In this regard, item 2.a.4. states, "If PW (prisoner of 
war), state ("PW Captured - Surrendered) (strike out 
inapplicable word)."  Both the words "captured" and 
"surrendered" are struck out.  Item 2.a.5. states, "If 
escaped or released from PW, state 'escaped' or 'released.'"  
This item shows that the word "released" is struck out.  
Item 2.a.6 states, "Did you surrender under Proclamation No. 
1?"  The word "yes" is typed next to this item.  In item 
2.c., the veteran listed his activities and duties between 
1941 and 1945, and indicated that his unit separated on 
January 28, 1942, and that he became a civilian after that, 
until July 1945.  

In the "remarks" section, the veteran stated that he had 
escaped through the enemy line, and then proceeded home, at 
which time he became a "civilian fisherman" until 
liberation in January 1945.  

Another affidavit associated with the veteran's service, 
dated in July 1945, does not show that the veteran asserted 
that he had been a POW.  This document shows that he both 
indicated, and explicitly stated, that he had escaped.  

The veteran's discharge, dated in May 1946, does not indicate 
that he was a POW, providing more highly probative evidence 
against this claim.   

The claims file shows that the veteran filed several claims 
with VA between 1957 and 1958, and that the Board denied his 
appeal in July 1959.  None of the veteran's statements, 
medical reports, or VA's decisions during that time show that 
the veteran asserted that he was a former POW, or that VA 
determined that he was a former POW.  

An affidavit from two fellow soldiers, dated in February 
1958, shows that it was asserted that the veteran was struck 
in the right leg with shrapnel in January 1942, that he was 
left behind during the retreat, but that upon recovery after 
five days he managed to escape.  Similarly, VA hospital 
reports are of record, dated between 1978 and 1981, none of 
which show that the veteran asserted that he was a former 
POW.  

In an administrative decision, dated in December 2006, the RO 
determined that the veteran may not be recognized as a former 
POW.  The RO noted the information contained in the ARCEN 
Form 632, and that the veteran did not assert that he had 
ever been a POW in either of the two affidavits associated 
with his separation from service.  The RO further noted that 
the veteran's name was not listed in the POW microfiche.  A 
printout of the relevant portion of the alphabet is included 
in the claims file.    

The Board finds that POW status for the veteran must be 
denied.  In 1958, the service department determined that the 
appellant was not a former POW.  Although the appellant 
asserts that the veteran was a POW, there is no evidence that 
he was a POW that is not outweighed by the records cited 
above.  Under the circumstances, the Board finds that the 
evidence is insufficient to establish a reasonable basis for 
questioning the service department determination.  See 
Manibog v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 
2 Vet. App. 530 (1992).  

The appellant also asserts that service connection is 
warranted for the cause of the veteran's death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312 (2007); see 38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for certain diseases 
for a veteran who is a former prisoner of war, if manifested 
to a degree of disability of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service, even though there is no record of such disease 
during service, provided the rebuttable presumptions of 3.307 
are also satisfied. 38 C.F.R. § 3.309(c).  The qualifying 
diseases include "stroke and its complications."  Id.

The veteran's service records do not show any relevant 
medical treatment.  An examination report, dated in July 
1945, shows that his blood pressure was 118/70, and does not 
contain any relevant findings.  

There are no relevant injuries or disabilities identified in 
the veteran's Affidavit For Philippine Army Personnel (APAP), 
dated in December 1945.  This document shows that the veteran 
reported sustaining a shrapnel wound to the right leg during 
service.  

The post-service medial evidence consists of VA and private 
reports, dated between 1958 and 1981.  This evidence shows 
that in 1958, the veteran was treated for hemorrhoids, 
ascariasis, rheumatism, gastric ulcer, and dizziness.  In 
1978, he was noted to have conditions that included 
hypertensive cardiovascular disease "for several months."  
In 1981, he was noted to have had a CVA (cardiovascular 
accident) with a probable thrombosis and hemiparesis.  

The Board finds that the claim must be denied.  The veteran 
was not treated for cerebral hemorrhage (the cause of death, 
as listed in the death certificate) during service.  Nor is 
there any competent evidence of record to associate the 
listed cause of death with his service.  The Board has 
previously determined that status as a former POW is not 
warranted, therefore the listed cause of death may not be 
afforded presumptive service connection under 38 C.F.R. 
§ 3.309(c) ("stroke").  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the appellant's contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated for the cause of death, and 
that the cause of death is not related to his service), the 
Board finds that the medical evidence outweighs the 
appellant's contentions.  

Simply stated, the Board finds that the service medical 
records and post-service medical record outweigh the 
appellant's statements, both providing evidence against the 
claim, indicating that the cause of death began decades after 
service, with no connection to service.     

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim, and that service 
connection for the cause of the veteran's death is therefore 
not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.309(c), 
3.312.  

With regard to the appellant's claim for accrued benefits, 
they are defined as periodic monetary benefits to which an 
individual was entitled at death based on evidence in the 
file at death and due and unpaid for a period not to exceed 
two years prior to the last date of entitlement (i.e., the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

In this case, at the time of the veteran's death in 1983, 
service connection was in effect for a shrapnel wound to the 
right knee.  In two rating decisions, dated in September 1958 
and January 1959, the RO denied claims for service connection 
for various claims.  The veteran appealed, and in July 1959, 
the Board denied the claims, which it characterized as claims 
for peptic ulcer, hemorrhoids, ascariasis, dizziness, 
rheumatism, malaria, and dysentery.  The Board's decision was 
final.  See 38 U.S.C.A. § 7104(b).  

In this decision, the Board has denied the appellant's claim 
for service connection for the cause of the veteran's death.  

In February 2006, the appellant filed a claim for accrued 
benefits.  Her claim was therefore not filed within one year 
of the date of the veteran's death.  See 38 U.S.C.A. § 
5121(c).  In addition, the evidence does not show that the 
veteran had periodic monetary benefits at the time of his 
death which were due and unpaid.  See 38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  Furthermore, the veteran did not have 
a claim pending at the time of his death.  As that 
appellant's claim was not timely filed, as the veteran had no 
periodic monetary benefits at the time of his death which 
were due and unpaid, and as the veteran did not have a claim 
pending at time of death, the appellant has no claim upon 
which to derive her application for accrued benefits.  See 
Jones; Zevalkink v. Brown, 6 Vet. App. 483, 488 (1994), aff'd 
102 F.3d 1236, 1300 (Fed. Cir. 1996); cert. denied 117 S.Ct. 
2478 (1997).  Based on the foregoing, there are no accrued 
benefits, and the appellant's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

With respect to the accrued benefits claim, the Board notes 
that Congress, in enacting the VCAA, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonably possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  In this case, the veteran had no claims 
pending  upon his death, and a claim was not filed within a 
year of the date of the veteran's death.  The appellant does 
not contend otherwise.  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not affect a Federal statute 
that prohibited payment of interest on past due benefits), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is 
dispositive in the instant claim, the VCAA is not applicable.  

With regard to the claim for service connection, VA has made 
all reasonable efforts to assist the appellant in the 
development of her claim, has notified her of the information 
and evidence necessary to substantiate the claim, and has 
fully disclosed the government's duties to assist her.  In a 
letter, dated in March 2006, the appellant was notified of 
the information and evidence needed to substantiate and 
complete the claim.  The March 2006 VCAA notice complied with 
the requirement that the notice must precede the 
adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The appellant was afforded 
sufficient notice in February 2008, and in any event, as the 
claim has been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  Hupp, 21 Vet. App. at 352-53.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained VA and 
non-VA medical records.  

An etiological opinion has not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the service medical records do not show any 
relevant treatment, the cause of death is first shown many 
years after separation from service, and there is no 
competent evidence to show that the cause of death is related 
to the veteran's service.  Given the foregoing, the Board 
finds that the standards of McLendon have not been met.  See 
also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board 
finds that the service and post-service medical record 
provides evidence against this claim.

On a factual basis, this claim must be denied at this time.  
The Board finds that the service medical records, and post-
service medical records, provide evidence against this claim.  
Therefore, there is sufficient competent medical evidence on 
file for the VA to make a decision on the claim.  The Board 
therefore concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


